Citation Nr: 0408302	
Decision Date: 03/31/04    Archive Date: 04/02/04	

DOCKET NO.  03-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disability, to include post-
traumatic stress disorder (PTSD). 

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the residuals of left hand surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1977 to May 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in Muskogee, Oklahoma, which denied service connection 
for compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of left hand surgery and which 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for PTSD.  

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  The VA will notify the 
veteran should further action be required.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a REMAND 
is in order.  The veteran and her representative assert that 
she has PTSD that is a result of her having been raped by a 
superior while on active duty.  The representative asks that 
she be accorded a comprehensive psychiatric examination to 
determine whether any disorder diagnosed on examination is 
related to a confirmed stressor in service.  It is also 
requested that all necessary development be undertaken in 
accordance with the provisions of M21-1:paragraph 5.14.

The Board notes as well that 38 C.F.R. § 3.304(f) was amended 
in March 2002, during the pendency of this appeal.  This 
regulation is specifically germane to the development and 
adjudication of this claim as the revision involves the 
standard of proof of the type of evidence necessary to 
substantiate a claim of service connection for PTSD based on 
personal assault.  It also specifically provides that VA will 
not deny this type of PTSD claim without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of a stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2003).  The record shows the RO has 
not specifically advised the appellant in the manner 
described by the new regulation.  Given the other 
deficiencies with regard to procedural due process and 
evidentiary development of the case, the Board finds that 
full and complete compliance with the amended section of 
38 C.F.R. § 3.304(f)(3) is required.

With regard to the left hand disability, the appellant and 
her representative argue that the surgery she had in August 
2000 has not given her full function of her left hand.  She 
states that the surgery resulted in her having arthritis.  In 
a July 2002 statement she indicated a plastic surgeon told 
her he felt the fingers did not bend properly because they 
had been put in a plastic cast for three weeks apparently 
before the surgery took place.  A review of the claims file 
reveals no medical opinion as to whether or not there is an 
additional disability involving the left hand, and, if so, 
whether it was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or was caused by an event not reasonably 
foreseeable.  A local representative indicated in a May 2003 
communication that the most recent outpatient treatment 
report of record is dated in February 2001.  The 
representative refers to the veteran's July 2002 
communication in which she complained of continuing function 
of disability involving the hand.  The Board believes that 
further development with regard to the status of the 
residuals of the left hand surgery is in order.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are fully complied with and satisfied.  
The veteran should be specifically told 
of the information or evidence she should 
submit, and of the information or 
evidence that VA will obtain with respect 
to her claims.  In particular, this 
notice should advise her that she may 
submit any corroborating lay and/or 
medical evidence she may have pertaining 
to her claimed disabilities.  

2.  In addition, the RO should contact 
her and inform her that she may submit 
any other corroborating evidence she 
might have pertaining to the reported 
rape incident experienced during service.  
The RO should inform her that she can 
submit any other evidence to verify her 
alleged stressful incident from military 
as well as non-military sources.  The RO 
should assist her in obtaining such 
evidence, if appropriate.  In connection 
with this development, the RO should 
ensure that all appropriate special 
development procedures mandated by M21-1, 
§ 5.14 and 38 C.F.R. § 3.304(f)(3) for 
verification of a non-combat stressor is 
fully accomplished and documented in the 
claims folder, to include issuance of the 
special development letter to her 
advising her of the steps necessary to 
verify her stressor.

3.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnosis of all psychiatric disorders 
that are present.  The claims folder and 
a copy of this REMAND must be provided to 
the examiner prior to the examination.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify whether the alleged stressor 
found to be established by the record is 
sufficient to produce PTSD, and state 
whether there is a link between the 
current PTSD symptomatology and any 
inservice stressor found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  Further, in line with the M21-
1 provisions, the examiner is requested 
to provide detailed medical analysis and 
interpretation of any diagnosis found on 
examination in light of all the evidence 
of record for the purpose of addressing 
whether any behavioral changes that 
occurred at or close in time to the 
alleged rape could possibly indicate the 
occurrence of an alleged inservice 
stressor.  The complete rationale for any 
opinion expressed must be provided.  

4.  The RO should obtain an opinion from 
a VA orthopedic specialist who should 
review the claims file and medical 
records and, after examining the veteran, 
opine as to whether the veteran has 
additional disability of the left hand 
resulting from VA surgery in August 2000 
and subsequent VA follow-up treatment.  
The physician should describe all 
findings in detail and provide a complete 
rationale for any opinion expressed.  If 
it is determined there is additional 
disability, the examiner should indicate 
whether such additional disability was 
(1) caused by carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA infringing the hospital care, 
medical or surgical treatment, or (2) was 
caused by an event not reasonably 
foreseeable.  If the physician is unable 
to make any determination, she/he should 
so state and indicate the reasons.  

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and her representative should 
be furnished with a supplemental 
statement of the case and be afforded an 
opportunity for response before the 
record is returned to the Board for 
further review.  

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  She is to be advised of the consequences of 
failure to report for a scheduled examination in accordance 
with the provisions of 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




